EVERETT, Senior Judge
(concurring in part and dissenting in part):
The Court of Military Review — exercising the factfinding powers conferred upon it by Article 66(c) of the Code, 10 USC § 866(c) — found “a reasonable doubt that the pattern of abuse portended death.” 29 MJ 840, 842 (1989). Thus, it distinguished the result in this case from that in United States v. Perez, 15 MJ 585 (ACMR 1983), where, on similar facts, that court had affirmed a conviction of negligent homicide.
Therefore, although I join with the majority in reversing the decision below as to aggravated assault, I cannot join in authorizing the court below to affirm a finding of guilty of negligent homicide. Indeed, the only lesser offense that could be affirmed consistent with the earlier findings of the Court of Military Review is assault and battery.